                                      IN THE UNITED STATES DISTRICT COURT
                                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                              CHARLOTTE DIVISION
                                              3:09-CR-00139-RJC-DCK
               USA                                              )
                                                                )
                   v.                                           )                ORDER
                                                                )
               SIDNEY S. HANSON                                 )
                                                                )

                        THIS MATTER is before the Court on the defendant’s pro se Motion for Reduction in

              Sentence pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by Section 603(b) of the First Step

              Act of 2018. (Doc. No. 102).

                        Local Criminal Rule 47.1(D) provides that the government is not required to respond to

              pro se motions unless ordered by the Court.

                        IT IS, THEREFORE, ORDERED that the government shall file a response to the

              Motion for Reduction in Sentence within thirty (30) days of the entry of this Order.



Signed: November 14, 2019
